DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This office action is in response to Applicant’s filing dated 02/11/2021. Claims 1-20 are currently pending.

Election/Restrictions
3.	Applicant elected claims 1-9 without traverse on 02/11/2021.

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 01/14/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., US 20150298684 A1, in view of Yang et al, US 20110066308 A1, hereinafter referred to as Schwartz and Yang, respectively.
	Regarding claim 1, 
a powertrain (The drive train 24, which may include a transmission, differential, and axle, provides mechanical energy to the wheels 28 (or other mechanical movement system) of the hybrid vehicle, i.e. powertrain – See at least ¶23); 
a processing device communicatively coupled to the powertrain, wherein the processing device is configured to output commands to (The control system 20, shown in more detail in FIG. 1B, includes a prediction processor 22 and a power flow controller 23 – See at least ¶24): 
predict a vehicle velocity based on a vehicle-to-vehicle (V2V) data when a prediction horizon is a longer prediction horizon (The prediction processor 22 may make predictions of vehicle power demand and/or other operational parameters, i.e. vehicle velocity, based on crowd-sourced information and/or other information, i.e. vehicle t0 vehicle – See at least ¶29); 
predict the vehicle velocity based on a historical drive cycle data when the prediction horizon is a shorter prediction horizon (The prediction processor 22 may include circuitry 22b capable of providing contextual prediction of the operating conditions of the vehicle at a time in the future, e.g., within a moving window of time or distance, i.e. shorter prediction horizon. As one example of contextual prediction, the contextual prediction circuitry 22b may predict the route that the driver will choose based on previous routes that the driver has taken in the past – See at least ¶29).

Schwartz fails to explicitly disclose control the powertrain based on the predicted vehicle velocity, wherein a time duration of the shorter prediction horizon is shorter than the time duration of the longer prediction horizon.
However, Yang teaches control the powertrain based on the predicted vehicle velocity, wherein a time duration of the shorter prediction horizon is shorter than the time duration of the longer prediction horizon (The impending road load preferably takes the form of a predicted output power request and the predicted vehicle speed. The receding horizon is an ensuing two to three minute time window of vehicle operation over which the impending road load can be predicted based upon the aforementioned inputs – See at least ¶28. The powertrain control scheme 430 controls operation of the hybrid powertrain system in the preferred operating state to generate torque and speed outputs to the driveline 300 that are responsive to the vehicle propulsion power requirements – See at least ¶47).
Schwartz discloses a control system for a hybrid vehicle with high degree of hybridization. Yang teaches control systems for vehicles incorporating hybrid powertrain systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schwartz and include the feature of control the powertrain based on the predicted vehicle velocity, wherein a time duration of the shorter prediction horizon is shorter than the time duration of the longer 

Regarding claim 2, Schwartz discloses a plurality of vehicle sensors communicatively coupled to the powertrain, wherein the plurality of vehicle sensors output a plurality of local vehicle information (Vehicle 10 having a sensor system 120 coupled to the prediction processor 22, wherein the sensor system 120 is configured to sense one or more conditions, and the prediction processor 22 is configured to predict the vehicle power demand 86 based on the one or more sensed conditions. In some embodiments, the one or more sensed vehicle parameters can include sensing conditions indicating various other conditions 131 internal or external to the vehicle – See at least ¶49 and FIG. 7).

Regarding claim 3, Schwartz discloses a current vehicle velocity is determined based on the output of the plurality of vehicle sensors, and the processing device is configured to predict the vehicle velocity based on the current vehicle velocity (The prediction processor 22 may make predictions of vehicle power demand and/or other operational parameters, i.e. vehicle velocity, based on crowd-sourced information and/or other information, i.e. vehicle t0 vehicle – See at least ¶29. Vehicle 10 having a sensor system 120 coupled to the prediction processor 22, wherein the sensor system 120 is configured to sense one or more conditions, and the prediction processor 22 is configured to predict the vehicle power demand 86 based on the one or more sensed conditions. In some embodiments, the one or more sensed vehicle parameters can include sensing conditions indicating various other conditions 131 internal or external to the vehicle – See at least ¶49 and FIG. 7).

Regarding claim 4, Schwartz discloses communication equipment communicatively coupled to the processing device, wherein the communication equipment is configured to receive a plurality of lead vehicle information (In certain embodiments, the driver-specific historical database 66 can be at a location remote from the vehicle 10, and can be configured to communicate with the prediction processor 22 via a wireless communication link, such as a cellular communications link. In some embodiments, a GPS interface 68 can be used to determine the current location 64 of the vehicle 10 – See at least ¶40).

Regarding claim 5, Schwartz discloses a lead vehicle GPS data, is determined based on the plurality of lead vehicle information and the processing device is configured to predict the vehicle velocity based on the lead vehicle GPS data (The prediction processor may also utilize a GPS-based predictive system based on general driving patterns – See at least ¶64).

Regarding claim 6, Schwartz discloses wherein the historical drive cycle data is determined from the plurality of local vehicle information (The prediction processor 22 may make predictions of vehicle power demand and/or other operational parameters based on historical information – See at least 29).

Regarding claim 7, Schwartz discloses wherein a plurality of drive cycles are established using a neural network, and the predicted vehicle velocity is determined from a similar drive cycle of the plurality of drive cycles (Each category is associated with a typical "drive cycle", or set of velocities as a function of time, which are derived from stochastic combinations of typical or average drive cycles in that situation. The drive cycle can then be used to approximate how likely a certain amount of acceleration is to be required based on current and past velocity – See at least ¶57).

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., US 20150298684 A1, in view of Yang et al, US 20110066308 A1, as applied to claim 7 above, and further in view of Lux Gerhard et al., EP2610836 A1, hereinafter referred to as Schwartz, Yang and Gerhard, respectively.
Regarding claim 8, the combination of Schwartz and Yang fails to explicitly disclose wherein a shorter prediction horizon drive cycle of the shorter prediction horizon is determined using a nonlinear autoregressive exogenous model (NARX) neural network.
However, Gerhard teaches wherein a shorter prediction horizon drive cycle of the shorter prediction horizon is determined using a nonlinear autoregressive exogenous model (NARX) neural network (The created prediction strategy is based on using a previously trained Artificial Neural Network (ANN) with NARX (nonlinear autoregressive network with exogenous inputs) topology. This strategy is completed with a series of pre- and post-processing functions of both the inputs and the outputs of this ANN-NARX. The objective of the ANN-NARX is to learn the behavior and driving mode of the driver-vehicle combination by evaluating the deviations of vehicle speed with respect to a reference driving cycle or pattern corresponding to the path that is being taken – See at least ¶55).
Schwartz discloses a control system for a hybrid vehicle with high degree of hybridization. Yang teaches control systems for vehicles incorporating hybrid powertrain systems. Gerhard teaches driving cycle of a hybrid vehicle with respect to a preselected prediction horizon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schwartz and Yang and include the feature of wherein a shorter prediction horizon drive cycle of the shorter prediction horizon is determined using a nonlinear autoregressive exogenous model (NARX) neural network, as taught by Gerhard, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Regarding claim 9, the combination of Schwartz and Yang fails to explicitly disclose wherein a longer prediction horizon drive cycle of the longer prediction horizon is determined using a two layer feedforward neural network.
However, Gerhard teaches wherein a longer prediction horizon drive cycle of the longer prediction horizon is determined using a two layer feedforward neural network (Therefore, the neural network "learns" from these examples, acquiring the property of "generalizing" when other sequences and different inputs occur in the network. The success of training the network depends on the training algorithm used, on the number of layers– See at least ¶68).
Schwartz discloses a control system for a hybrid vehicle with high degree of hybridization. Yang teaches control systems for vehicles incorporating hybrid powertrain 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schwartz and Yang and include the feature of wherein a longer prediction horizon drive cycle of the longer prediction horizon is determined using a two layer feedforward neural network, as taught by Gerhard, to monitor present conditions and generate instantaneous control signals to control actuators of the powertrain system.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/M.M.K./Examiner, Art Unit 3662           


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662